Citation Nr: 0830154	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post left wrist injury with avascular necrosis.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard and had 
active duty service from October 1994 to February 1995, and 
from January 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a rating in excess of 
10 percent for the disability at issue.  The case was 
subsequently transferred to the Boston, Massachusetts RO, 
which in a January 2006 decision, granted the currently 
assigned 20 percent rating, 

The veteran submitted a claim for entitlement to service 
connection for a scar from residuals of an excised glomus 
tumor claimed as a left forearm papule, which was granted in 
a July 2007 rating decision, and evaluated at a 
noncompensable rating.  No notice of disagreement has been 
filed with this claim, and it is not before the Board at this 
time.

The record raises the issues of entitlement to service 
connection for neck and back pain.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The veteran's status post left wrist injury with avascular 
necrosis has not been manifested by incomplete, severe 
paralysis of the wrist.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a status post left wrist injury with avascular necrosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5215, 8515 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in July 2005 correspondence and a January 2007 
statement of the case of the information and evidence needed 
to substantiate and complete a claim.  The January 2006 
rating decision and the January 2007 statement of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claim was readjudicated in an April 2007 supplemental 
statement of the case.  Notice of how effective dates are 
assigned was not provided until after the last readjudication 
of the claim, however, because the veteran was granted the 
earliest effective date possible, the lack of adequate notice 
is moot.  The claimant has been afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the rating decision and statement of the case provided 
actual notice of the rating criteria used to evaluate the 
disorder at issue.  The claimant was provided the opportunity 
to present pertinent evidence in light of the notice 
provided.  Because the veteran has actual notice of the 
rating criteria, and because the claim has been 
readjudicated, no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.
 
Analysis

The service medical records show that the veteran injured his 
left wrist in service.  The veteran is right handed.  See 
November 1993 medical history report.  Service connection for 
status post left wrist injury was granted in April 2004, and 
a 10 percent evaluation was assigned.  In a January 2006 
rating decision, the RO granted the veteran's claim for an 
increased rating to 20 percent.  The Board does not find a 
higher rating to be in order.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is warranted for limitation of motion of the wrist 
with dorsiflexion less than 15 degrees.  This is the highest 
rating allowed under this Diagnostic Code.  A higher rating 
is rated under Diagnostic Code 5214, which requires ankylosis 
of the wrist.  The veteran has not shown ankylosis of the 
wrist at any time.

In its January 2006 rating decision, the RO adjusted the 
veteran's rating to fall under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, determining that the "overall disability picture 
is more consistent with neurological impairment rather than 
limitation of motion of the wrist as previously evaluated."  
The RO further explained that the record clearly revealed 
symptoms more adequately expressed as neurological findings 
resulting from a carpal tunnel syndrome-like impairment.  A 
20 percent rating is warranted for incomplete paralysis that 
is characterized as moderate.  A 40 percent rating is 
warranted for incomplete paralysis that is characterized as 
severe.  Because the RO has found the overall disability 
picture to be more consistent with neurological impairment 
and the veteran has not shown any evidence of ankylosis, the 
Board will not discuss DeLuca, as it does not apply to 
neurological disorders.

At a February 2004 VA examination, the veteran showed 
difficulty making a grasp or grip and had significant pain in 
any range of motion.  Range of motion tests revealed 50 
degrees of left wrist flexion and 25 degrees of extension 
with pain.  There was significant tenderness in palpation, 
and pain on palpation of the wrist.  There was no significant 
numbness in the sensation noted.  The physician noted signs 
and symptoms of carpal tunnel syndrome.  Diagnostic imaging 
studies showed no definite evidence of a recent fracture or 
dislocation.  Soft tissues were regular.

In June 2005, the veteran had an outpatient exam with a VA 
physician.  Range of motion of the left wrist was found to be 
within normal limits.  There was no diminished sensation in 
the entire left hand.  In July 2005, the veteran was 
diagnosed with stage I Kienbock's disease at a VA outpatient 
appointment.  He reported no pain at that time, but 
complained of volar wrist pain with a strong grip, torsion of 
the wrist, as well as with extremes of motion, flexion, and 
extension.  The veteran reported having severe wrist pain 
when doing push-ups.

At an August 2005 VA examination, the veteran had left wrist 
dorsiflexion to 30 degrees and palmar flexion to 40 degrees.  
Radial and ulnar deviation were within normal limits.  No 
numbness was reported.  The veteran had tenderness over the 
lunate bone.  He was diagnosed with avascular necrosis of the 
lunate bone of the left wrist.  The doctor noted that the 
veteran would have interference with occupational 
opportunities that required the lifting of heavy items and 
heavy work involving flexion and extension of the wrist bone.

After this examination, the RO increased the veteran's rating 
to 20 percent.  The Board finds this rating to be accurate.  
The veteran's incomplete paralysis of the hand did not rise 
to the level of severe, as required for a 40 percent rating.  
At his February 2004 VA examination, the veteran reported 
significant pain on range of motion.  At the July 2005 
outpatient appointment, the veteran also reported pain only 
with certain positions of the wrist and after extremes of 
motion.  The August 2005 VA examining physician opined that 
the veteran would have restrictions lifting heavy objects.  
The Board finds this qualifies as moderate, incomplete 
paralysis of the hand because the record shows that the 
veteran's left wrist becomes painful during extremes of 
motion and beyond average, daily use.
Since the increased rating, the veteran has submitted VA 
outpatient reports pertaining to a left forearm papule, which 
the RO adjudicated as a separate claim.  There was no 
reported association or pathology with the excised skin 
lesion and his service-connected left wrist injury.  In June 
2007, the veteran had a VA examination in response to the 
left forearm papule claim.  The examination did not address 
his left wrist injury.  The veteran did not provide any 
further evidence concerning his left wrist injury, and in his 
Form 9, he requested a higher rating for his left wrist 
injury solely because of his symptoms and the surgery 
associated with his left forearm papule.  Because the RO has 
separated these two claims, and there is no additional 
evidence supporting the left wrist injury claim, the 
evaluation of 20 percent disabling is continued.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an increased rating in excess of 20 percent 
status post left wrist injury with avascular necrosis is 
denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


